DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (U.S. Patent No. 7382271, hereinafter “McFarland”) in view of Kumar (U.S. Patent No. 9014144, hereinafter “Kumar”); further in view of Ford et al. (U.S. Patent No. 6101499, hereinafter “Ford”).

Claims 1 and 16:
McFarland teaches a device, comprising: 
a first network component (“controller 22”) configured to communicate with a second network component (“building automation devices 10”) of an industrial control system (Fig 2; Column 7, Lines 50-52; The controller 22 wirelessly communicates with one or more spaced apart building automation devices 10) (Column 7, Lines 42-44; The 
a processor (Figure 1, Column 6, Lines 4-11; Processor 14) configured to: 
transmit a first set of signals from the first network component to the second network component (Column 6, Lines 4-11; Processor 14 using two-way time-of-flight to determine a distance (two-way means transmit a signal to another device and receive a response from another device)); 
receive a response from the second network component at the first network component (See citation above); and 
determine a set of coordinates associated with a location of the device based at least in part on the response from the second network component to the first set of signals (Column 9, Lines 3-5; Determine the local position of controller 22 based on the distance information), wherein the location corresponds to a position of the device in an environment relative to an additional location of the second network component (Column 9, Lines 8-11; The locations of the devices 10 may be determined or triangulated based on a known location, such as the known location of a controller 22 and/or the central process 26). 

McFarland does not appear to disclose: 
apply a mapping function to the set of coordinates to generate a code representative of the location; and 
self-generate a network address by appending the code to an identifier associated with the first network component. 

Kumar teaches an IP management component for: 
apply a mapping function to the location to generate a code representative of the location (Column 28, Lines 52-54 and 56-58; A current physical location value is generated based at least in part on a current physical location associated with the UE); and 
generate a network address by appending the code to a device identifier (unmodified IP address) associated with the first network component to generate a network address (modified IP address) associated with the first network component (Column 28, Lines 62-65; The IP address associated with the UE can be modified to include or incorporate the current physical location value of the UE). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify McFarland’s system (which identifies location based on a set of coordinates) by integrating Kumar’s IP management component in order to secure IP addresses to facilitate securing data communication (Kumar, Column 1, Lines 55-57). 

Ford discloses self-generating an IP address (Column 8, Line 66 – Column 9, Line 4; The host identifying portion of the IP address is deterministically generated). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify McFarland and Kumar’s system (which assigns a generated address to the client device) by integrating Ford’s self-generation of a host’s IP address in order for explicit assignment to be unnecessary (Ford, Column 1, Lines 8-10) and so that an IP 

Regarding the “tangible, non-transitory computer-readable medium” of claim 16, McFarland discloses associated memory corresponding to the desired operation of the device 10 (Column 4, Lines 29-31).

Claim 2:
McFarland in view of Kumar further in view of Ford teaches the device of claim 1.

McFarland in view of Kumar further in view of Ford fails to specifically teach wherein the processor is configured to determine the location based at least in part on a first distance between the first network component and the second network component and based at least in part on a second distance between the first network component and a third network component configured to operate as a beacon device.

On the other hand, McFarland generally teaches determining a location based on two distances among the three positions (Column 9, Lines 11-13; The location of the devices and the controller also may be determined or triangulated based on the distances between the devices.  The limitation that the third network 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the teachings of McFarland, Kumar, and Ford to specifically allow for the processor to determine the location based at least in part on a first distance between the first network component and second network component and based on at least in part on a second distance between the first network component and a third network component.  

One of ordinary skill in the art would have been motivated to do so because given a triangle relation of the vertices, the location of one vertex can be easily determined using the knowledge of any of the two distances and a location of a reference vertex according to basic and well-known methods of geometry.  To determine the location based at least in part on a first distance between the first network component and the second network component and based at least in part on a second distance between the first network component and a third network component is an obvious to try given there are limited options (MPEP 2143 KSR rationale E).   

Claim 3:
McFarland in view of Kumar further in view of Ford further discloses wherein the first distance is determined based at least in part on a time of flight calculation 

Claim 4:
McFarland in view of Kumar further in view of Ford further discloses wherein the mapping function is configured to incorporate the set of coordinates to a data string to generate the code (Kumar, Column 28, Lines 62-65; The IP address (“data string”) associated with the UE can be modified to include or incorporate the current physical location value of the UE) (Kumar, Column 16, Lines 37-43; Dynamically incorporate a current physical location value (e.g., current physical location geo-spatial coordinate) that corresponds to the current physical location of the UE).

Claim 5:
McFarland in view of Kumar further in view of Ford further discloses wherein the processor is configured to determine the location based at least in part on communication with a global positioning system (GPS) (Kumar, Column 8, Lines 18-21; The IP management components can dynamically obtain current physical location of UE and can dynamically incorporate a current physical location information (e.g., global positioning system (GPS) information)).

Claim 6:
McFarland in view of Kumar further in view of Ford further discloses wherein the location is determined based at least in part on the position of the device being between at least two boundaries of a region corresponding to the industrial 

Claim 7:
McFarland in view of Kumar further in view of Ford further discloses wherein the network address is configured as an Internet Protocol version 6 (IPv6) or an Internet Protocol version 4 (IPv4) address (Kumar, Column 7, Line 38).

Claim 10:
McFarland teaches, a system, comprising: 
a first device (“controller 22”) comprising a first network component (Fig 2; Column 7, Lines 50-52; The controller 22 wirelessly communicates with one or more spaced apart building automation devices 10), wherein the first device is configured to:
determine a distance between the first device and a position of an additional device in an environment (Column 7, Lines 54-58; A distance determination is made between a controller 22 and one or more devices 10, between one or more controllers 22 and a reference point, or any combination thereof) (Column 9, Lines 3-5; Based on the distance information, location position or coordinate location for the devices 10 and controllers 22 are determined); 

a second device (“building automation devices 10”) comprising a second network component (Fig 2; Column 7, Lines 50-52; The controller 22 wirelessly communicates with one or more spaced apart building automation devices 10). 

McFarland does not appear to disclose: 
self-generate a network address to be assigned to the first device at least in part by: 
applying a mapping function to the distance to generate a code representative of a location of the first device relative to the position, wherein the network address comprises the code; and 
appending the code to an identifier; and 
wherein the second network component is configured to send a data packet to the first network component using the network address. 

Kumar teaches an IP management component that: 
generates a network address at least in part by: 

appending the code to an identifier (Column 28, Lines 62-65; The IP address associated with the UE can be modified to include or incorporate the current physical location value of the UE); and 
wherein the second network component is configured to send a data packet to the first network component using the network address (Figure 1, Column 8, Lines 1-5; Facilitate dynamically controlling (e.g., managing) routing of data traffic (data packet)). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify McFarland’s system (which determines distance to a reference point) by integrating Kumar’s IP management component (which maps location to a value) in order to secure IP addresses to facilitate securing data communication (Kumar, Column 1, Lines 55-57). 

Ford discloses self-generating an IP address (Column 8, Line 66 – Column 9, Line 4; The host identifying portion of the IP address is deterministically generated). 



Claim 11:
McFarland in view of Kumar further in view of Ford discloses the system of claim 10, comprising a control system (Kumar, Figure 1; Column 8, Lines 18-25; IP management component) communicatively coupled to the first device (UE 102) and the second device (UE 110) via a wireless network (Kumar, Column 8, Lines 5-13; UE 110 wirelessly connected to base station 114). 

McFarland in view of Kumar further in view of Ford does not appear to disclose wherein the control system is configured to: 
determine a second location of the second device relative to the position; and 
generate an additional network address for the second device using the second location of the second device. 



At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify McFarland, Kumar, and Ford’s system by repeating the mapping and generating processes for other UEs (such as UE 110 and 112) in order to secure IP addresses to facilitate securing data communication (Kumar, Column 1, Lines 55-57).  Applying the mapping and generating processes to both ends (UE 102 and UE 110/112) of data communication in a communication session between UEs 102 and 110/112 would be more effective in securing data communication than doing so for a single end (UE 102 only) and thus represents a clear motivation for modification above. 

Claim 12:
McFarland in view of Kumar further in view of Ford further discloses wherein the first device is configured to:
transmit a first set of signals from the first network component to the second network component (McFarland, Figure 1; Column 6, Lines 8-11; A two way time of flight is used where one component transmits a signal); 
receive a response from the second network component (McFarland, Figure 1; Column 6, Lines 8-11; Another device receives the signal and responsively transmits another signal and the originating device receives the responsively transmitted signal); 

generate the network address using the first location (McFarland, Figure 4, Column 12, Lines 4-9; Act 34 is performed to assign address information to devices and/or controllers.  The address information may be a network address.  The address for devices and/or controllers may be assigned according to a local position or coordinate location).    

Claim 13:
McFarland in view of Kumar further in view of Ford further discloses wherein the first device is configured to determine the first location based at least in part on a first distance and a second distance, wherein the first distance is between the first network component and the second network component, and wherein the second distance is between the first network component and the position (McFarland, Column 8, Lines 33-35; The controller provides a reference point and has a known coordinate location (X, Y, Z) within a building structure) (McFarland, Column 9, Lines 11-13; The location of the devices and the controller may be triangulated based on the distances between the devices). 

Claim 14:
McFarland in view of Kumar further in view of Ford further discloses wherein the location is disposed within one or more logical partitions of an industrial 

Claim 15:
McFarland in view of Kumar further in view of Ford discloses the system of claim 10. 

McFarland in view of Kumar further in view of Ford does not appear to explicitly disclose wherein the network address comprises a 64-bit string.

However, Kumar teaches the network address comprises a N-bit string (Column 8, Lines 31-34; The IP address as a function of the current physical location value to modify the IP address (e.g., the N-bit IP address can be modified so that the N-bits have a different value based at least in part on the current physical location value and/or a true or pseudo randomly generated number)). 



Claim 17:
McFarland in view of Kumar further in view of Ford further discloses wherein the instructions for generating the network address using the location comprise additional instructions that, when executed by the processor, cause the processor to: 
determine that the code corresponds to a permitted code (Kumar, Column 29, Lines 41-46 and 56-57; The IP management component can analyze the information relating to the current physical location of the UE.  Step 908, where the analysis can be done with a translation algorithm); and 
generate the network address based at least in part on the code in response to the code corresponding to the permitted code (Kumar, Column 29, Lines 64-65; The IP address is translated to a modified IP address which incorporates the current physical location and the randomly generated number).

Claim 20:
McFarland in view of Kumar further in view of Ford teaches the non-transitory computer-readable medium of claim 16, wherein the instructions for generating the network address using the location comprise additional instructions that, when 
appending the code to the identifier and a global routing prefix string (Kumar, Column 21, Lines 45-47; The physical location is incorporated into the IP address of the UE).

However, McFarland in view of Kumar further in view of Ford does not appear to explicitly teach generating the network address is also based on the global routing prefix string.

On the other hand, given the limited number of bits in an IP address, one of ordinary skill at the time the invention was filed would try to use different portions of the address such as a prefix to combine with the appended code.  The motivation to do so is only “obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (See MPEP § 2143 KSR rationale E).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (U.S. Patent No. 7382271, hereinafter “McFarland”) in view of Kumar (U.S. Patent No. 9014144, hereinafter “Kumar”); further in view of Ford et al. (U.S. Patent No. 6101499, hereinafter “Ford”); further in view of Mock (U.S. Patent Application Publication No. 2004/0203824, hereinafter “Mock”).

Claim 8:


McFarland in view of Kumar further in view of Ford does not appear to disclose wherein the processor is configured to: 
determine a channel configuration for the first network component based at least in part on the location of the first network component or the network address of the first network component, wherein the channel configuration corresponds to a respective industrial unit or a spatial region within the environment; 
apply the channel configuration to the first network component; and 
transmit a data packet to the second network component using the network address and the channel configuration. 

Mock teaches wherein the processor (Figure 5, § 0024, Lines 8-10; The processor executes the program) is configured to: 
determine a channel configuration for the first network component based at least in part on the location of the first network component or the network address of the first network component (Figure 6, § 0014, Lines 6-12; The server may provide a channel list based on the geographical location of the mobile station (first component) […] determine a communication channel for a communication session), wherein the channel configuration corresponds to a respective industrial unit or a spatial region within the environment (§ 0025, Lines 50-54; In an example, a server may provide the mobile station with a list of at least one communication channel that operates within the area (“spatial region”) where the mobile station is located); 

transmit a data packet to the second network component using the network address and the channel configuration (Figure 6, § 0014, Lines 19-21; The mobile station may use the communication channel to transmit a multimedia message (data packet) to a second device (second network component)).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify McFarland, Kumar, and Ford’s device to determine a channel configuration for the first network component based on the location of the first network component or on the network address of the first network component, and to apply that channel configuration to the first network component to transmit data packets to the second network component using the network address and the channel configuration.  One of ordinary skill in the art would have been motivated to optimize communication resources for wireless devices (Mock, § 0005, Lines 15-17). 

Claim 9:
McFarland in view of Kumar and further in view of Ford and Mock further discloses wherein the channel configuration comprises: 
a communication channel having a frequency range, and wherein the processor is configured to transmit a data packet from the first network component to the second network component within the frequency range (Mock, § 0017, Lines 1-5, The mobile device operates within a set frequency range); 

any combination thereof (Mock, § 0017, Lines 1-5; The mobile device operates within a set frequency range).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (U.S. Patent No. 7382271, hereinafter “McFarland”) in view of Kumar (U.S. Patent No. 9014144, hereinafter “Kumar”); further in view of Ford et al. (U.S. Patent No. 6101499, hereinafter “Ford”); further in view of Koppers (U.S. Patent No. 8832446, hereinafter “Koppers”).

Claim 18:
McFarland in view of Kumar further in view of Ford teaches the medium of claim 16. 

McFarland in view of Kumar further in view of Ford does not appear to teach wherein the code is generated via reference to a private key.

Koppers teaches wherein the code is generated via reference to a private key                            (Column 6, Lines 21-26; Figure 3, Step 320; Data is signed by private key for authentication purposes to generate a code).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the teachings of McFarland, Kumar, and Ford with the teachings of Koppers to incorporate a private key into the code.  One of ordinary skill in the art 

Claim 19:
McFarland in view of Kumar and further in view of Ford and Koppers further discloses wherein the code comprises a pseudo random number (Kumar, Column 8, Lines 31-34; The IP address as a function of the current physical location value to modify the IP address (e.g., the N-bit IP address can be modified so that the N-bits have a different value based at least in part on the current physical location value and/or a true or pseudo randomly generated number)). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 16 on pages 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As detailed in the rejection above, Ford discloses, col. 8, ln. 66 – col. 9, ln. 4, self-generating an IP address.  One of ordinary skill in the art at the time of the invention’s filing would have been motivated to modify the teachings of  McFarland and Kumar, which assigns a generated address to the client device, by integrating Ford’s self-generation of a host’s IP address in order for explicit assignment to be unnecessary (Ford, Column 1, Lines 8-10) and so that an IP host may be easily connected into an IP network without requiring any networking expertise (Ford, Column 2, Lines 43-45).  This response applies with equal force to the argumetns raised with respect to the dependent claims of claims 1, 10, and 16. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2014/0047128 (Correll) – Method for Generating Addresses in a Computer Network – A link-local IP address is self-generated, based on the MAC address of the LAN card. 
U.S. Patent No. 9788185 (Seok et al.) – Method and Apparatus for Finding a Neighbor in a Wireless Communication System – A local address for a specific IP address other than an IP prefix by the network information is self-generated by the station. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T TRAN/Primary Examiner, Art Unit 2452